Citation Nr: 0841034	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  The veteran died in February 2005, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDINGS OF FACT

1.  A March 2005 certificate of death indicates that the 
veteran died in February 2005, at the age of 57.  The 
certificate of death lists the immediate cause of death as 
brain death, due to or as a consequence of a cerebrovascular 
accident.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, and tinnitus.

3.  The competent medical evidence fails to demonstrate that 
the cause of the veteran's death is related to the veteran's 
active military service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2005 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

The Court recently held, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC) benefits, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The Board finds that a March 2005 letter partially satisfied 
VA's duty to notify provisions under the VCAA and Hupp.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
March 2005 letter advised the appellant of what information 
and evidence was needed to substantiate a DIC claim based on 
a previously service-connected disorder.  It also informed 
her about what information and evidence must be submitted by 
her, including enough information for the RO to request 
records from the sources identified by the appellant, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The March 2005 letter 
was sent prior to the June 2005 initial adjudication.  Thus, 
notice regarding the VCAA elements addressed in this letter 
was timely.  See Pelegrini II, 18 Vet. App. at 120.  

The March 2005 notice, however, reflects that the appellant 
was not provided a statement of the conditions for which the 
veteran was service-connected at the time of his death in 
accordance with the Court's holding in Hupp.  Moreover, she 
was not provided any explanation as to the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected or notice of the evidence 
and information used to establish an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  These 
notice errors are presumed prejudicial to the appellant.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Nevertheless, the Board concludes that a remand is 
unnecessary for the reasons discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

The veteran's death certificate lists brain death as a 
primary cause of death and cardiovascular accident as an 
underlying cause; however, the veteran is not service-
connected for these disabilities.  To the extent that the 
appellant has not been provided notice regarding the elements 
for establishing service connection, the Board finds that she 
has demonstrated actual knowledge of a need to show a nexus 
between her late husband's brain death or cardiovascular 
accident and service by her written statements alleging that 
his service-connected PTSD led to hypertension, which led to 
the stroke which resulted in his death.  Thus, remanding this 
appeal to supply the appellant with the elements for 
establishing service connection would only unnecessarily 
delay this appeal without any obvious benefit flowing to her.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Regarding the need to notify the appellant of the 
disabilities that the veteran was service-connected for at 
the time of his death, the Board observes that she had actual 
knowledge that the veteran was service-connected for PTSD, 
bilateral hearing loss, and tinnitus, as she was designated 
as the veteran's fiduciary after he was deemed incompetent to 
handle disbursement of VA funds in August 2003.  As the 
veteran's fiduciary, she filed the veteran's claim for 
entitlement to service connection for PTSD on his behalf.  In 
addition, she was responsible for managing the disbursement 
of VA funds that the veteran received for all three of his 
service-connected disorders.  Moreover, the appellant, who it 
has already been demonstrated has shown understanding of the 
need to identify service-connected disabilities as the cause 
of the veteran's death, has never asserted that bilateral 
hearing loss or tinnitus led to the veteran's death.  Under 
such circumstances, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. 

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
of what evidence and information is necessary to support her 
claim herein.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters. 

The veteran's service medical records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a May 
2004 VA examination report, the VA examiner indicated that 
the veteran may have applied for disability benefits from the 
Social Security Administration (SSA), citing a March 2003 
letter from the veteran's treating physician to the "Section 
of Disability Determinations."  Although the duty to assist 
extends to obtaining SSA records where they are relevant to 
the issue under consideration, see Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992), no SSA records are of file.  The 
Board finds that there is no prejudice to the veteran, 
however, because the records are not relevant as they pertain 
to the veteran's ruptured cerebral aneurysm, and not to his 
PTSD or the February 2005 cerebrovascular accident which 
resulted in his death.  In addition, it is not clear that the 
veteran was in receipt of SSA benefits.  See Bernard, 4 Vet. 
App. at 394; see also Sabonis, 6 Vet. App. at 430 (holding 
that remands which result in unnecessary additional burdens 
on VA with no benefit to the veteran are to be avoided).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes the appellant's 
representative's argument that one should have been requested 
by the RO.  However, the evidence currently of record is 
sufficient to decide the appellant's claim.  Thus, no remand 
for a VA medical opinion is warranted.  See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and 
not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit.")  In the present case, there is nothing in the 
record, other than the appellant's own lay statements, which 
indicates that the veteran's death was related to service, 
including his service-connected PTSD.  The appellant has not 
identified any symptoms or complications from the veteran's 
PTSD as a basis for her claim that it caused stress related 
hypertension which then caused his stroke and death.  Such 
lay statements, without some basis, cannot serve as competent 
evidence of a nexus so that the Board finds that there is 
nothing to support her claim of a possible link between the 
veteran's death and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
competent evidence indicating a potential link, a medical 
opinion is not necessary to substantiate the appellant's 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran died in February 2005 at the age of 57.  The 
certificate of death reports that the immediate cause of 
death was brain death, due to or as a consequence of a 
cerebrovascular accident.  

At the time of the veteran's death, service connection was in 
effect for PTSD, which was rated as 30 percent disabling 
since its initial grant of service connection, effective from 
October 2003.  Service connection was also in effect for 
bilateral hearing loss and tinnitus, effective since June 
2004.  The Board observes that the appellant does not 
contend, nor is there any evidence, that the veteran's 
service-connected bilateral hearing loss and tinnitus caused 
his death.  Rather, the appellant contends that the cause of 
the veteran's death was related to his service-connected 
PTSD.  Specifically, she alleges that the veteran's service-
connected PTSD contributed to hypertension which, in turn, 
caused the stroke which resulted in his death.

The veteran's service medical records are negative for any 
diagnosis of cerebrovascular disease.  The veteran's June 
1969 separation examination noted a normal vascular system.  

Private medical treatment records from January 2003 to 
February 2003 reveal that the veteran underwent 
rehabilitation for a ruptured aneurysm that he suffered in 
December 2002.  

In March 2003, the veteran underwent a VA examination for 
housebound status or the permanent need for aid and 
attendance.  Physical examination revealed the veteran's 
blood pressure to be 132/60.  He had poor posture due to 
cerebral dysfunction and depression.  Physical examination of 
the upper extremities showed diminished gross and fine motor 
abilities of the hands and fingers.  Physical examination of 
the lower extremities showed good range of motion with weak 
muscles.  The veteran's short-term memory was very poor, and 
he was unable to understand correct actions.  The veteran 
needed his food cooked for him and assistance with eating.  
He also required assistance with hygiene and getting dressed.  
The diagnoses were ruptured cerebral aneurysm with permanent 
cerebral dysfunction and coronary artery disease.

A March 2003 private medical treatment letter from the 
veteran's treating physician to a counselor at the "Section 
of Disability Determinations" reveals that the veteran 
suffered a ruptured cerebral aneurysm and was hospitalized at 
multiple hospitals over the prior four months.  The letter 
also reflected that the veteran continued to have marked 
cerebral dysfunction, needed help with all activities of 
daily living, and was totally disabled.

In May 2004, the veteran underwent a VA examination for PTSD.  
The report notes that the veteran's wife claimed that he was 
suffering from PTSD.  The veteran reported a number of 
traumatic incidents in-service and complained of nightmares, 
recurring experiences, feeling emotionally numb and distant 
from others, intrusive thoughts, irritability, anger, 
heightened arousal, strong startle response, hypervigilance, 
feeling uncomfortable in crowds, depression, feelings of 
helplessness and hopelessness, thoughts of suicide without 
plan or intent, lack of interest or enjoyment in things, 
fatigue, feeling unmotivated, and problems getting along with 
others at work.  The veteran also reported a good 
relationship with is wife and daughter.  He noted that he 
used to work in real estate, but stopped after his aneurysm 
due to cognitive impairment.  Prior to working in real 
estate, the veteran worked in construction, at an automobile 
plant, and in propane management.  The veteran also 
complained of difficulty being oriented to day and time, 
marked memory lapses, difficulty focusing, and short- and 
long-term memory lapses.  The VA examiner noted that the 
veteran's primary care physician prescribed Wellbuterin for 
his depression, and that he was followed at a hospital for 
his aneurysm.  

Mental status examination revealed the veteran to have a 
clean and neat appearance with good hygiene and grooming.  He 
was alert and oriented to person and place, but not to date.  
He had a very sad facial expression and cried during the 
interview when talking about his experiences in Vietnam and 
his limitations secondary to his aneurysm.  His speech was 
soft and slow with word finding difficulties and his ability 
to communicate was adequate.  His mood was depressed and 
anxious and his affect was restricted and flattened.  He 
denied active suicidal ideation, but noted passive suicidal 
ideation without plan.  He denied homicidal ideation.  There 
was no evidence of obsessive, compulsive, or psychotic 
symptoms, and thought processes were logical and relevant 
with definite slow mentation.  He had marked limitation in 
memory, tension, and concentration.  Insight and judgment 
were fair, impulse control was fair, and intelligence was 
estimated to be in the low average range of functioning.  The 
diagnoses were chronic and prolonged PTSD, cognitive disorder 
secondary to cerebral aneurysm, and depressive disorder, not 
otherwise specified.  

Private medical treatment records from February 2005 reveal 
that the veteran was diagnosed with and treated for rectal 
cancer.  In addition, the records reflect that the veteran 
was prescribed the anticoagulant medication Coumadin, and 
that he stopped taking it in February 2005.  Within five days 
of having stopped taking Coumadin, the veteran passed out and 
developed a right-sided cardiovascular accident with a dense 
left hemiplegia.  A computed tomography scan of the head was 
initially read as normal, except for a ventriculoperitoneal 
shunt.  The records note that the veteran's past medical 
history included right and left leg deep vein thrombosis, a 
subarachnoid hemorrhage, aortic valvular disease, congestive 
heart failure, and depression.  Physical examination revealed 
no acute chest pain, no shortness of breath, and no active 
gastrointestinal bleeding.  The veteran's heart rate was 85, 
his respiratory rate was 20, and his blood pressure was 
normal.  The veteran had a facial droop on the left side and 
the veteran's left leg and left arm were flaccid.  There was 
a craniotomy wound with a ventriculoperitoneal shunt and the 
veteran was anicteric.  The veteran's heart rhythm was 
regular, but there was a mechanical murmur.  Femoral pulses 
were 2+.  Neurological examination revealed a dense left-
sided hemiplegia.  The diagnosis was "[n]ew onset 
cerebrovascular accident, with rectal cancer and a need for 
anticoagulation."

As previously noted, the veteran's certificate of death, 
dated in March 2005, reveals that he passed away in February 
2005, and that the immediate cause of the veteran's death was 
"brain death" due to or as a consequence of a 
cerebrovascular accident.  No other underlying or 
contributory causes were listed.  An autopsy was not 
performed.

In an April 2005 letter, the veteran's private treating 
physician reported that he treated the veteran for a ruptured 
aneurysm in December 2002, a seizure disorder, coronary 
artery disease with 95 percent blockage of the coronary 
artery, deep vein thrombosis of the right lower extremity 
with an inferior vena cava filter, aortic stenosis with 
mechanical valve surgery in November 2004, chronic headaches, 
depression, colon polyps, and adenocardinoma of the colon in 
January 2005.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran's service medical records are 
negative for any complaints of or treatment for a 
cerebrovascular disorder.  In addition, there is no medical 
evidence of record that indicates that the veteran's 
cerebrovascular accident was caused by or otherwise related 
to service or that his service-connected PTSD caused or 
contributed substantially or materially to his fatal disease 
process.  Further, there is no evidence that the veteran's 
PTSD caused hypertension, which caused the cerebrovascular 
accident which resulted in his death.  Moreover, there is no 
medical evidence that the veteran even had a diagnosis of 
hypertension.  

As discussed above, there is no competent medical evidence of 
record linking the veteran's cerebrovascular accident to his 
active duty service or to a service-connected disorder.  Such 
evidence, or rather lack thereof, weighs heavily against the 
appellant's claim that the veteran's cerebrovascular accident 
was the result of hypertension which was caused by his 
service-connected PTSD.  See Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  
Accordingly, as there is no competent medical evidence of 
record linking the veteran's fatal disease process to his 
active duty service or to a service-connected disorder, 
service connection for the cause of the veteran's death is 
not warranted.  

The Board acknowledges that the appellant can provide 
competent evidence about what she experienced; for example, 
her statements are competent evidence as to the symptoms that 
she observed the veteran experience.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board notes 
that the appellant has alleged that the veteran's PTSD 
symptoms caused hypertension which led to the veteran's 
cerebrovascular accident which resulted in his death.  
However, the appellant's statements are not competent 
evidence that the cause of the veteran's death was related to 
military service or to any service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death was related to military service or to any 
service-connected disability.  Espiritu, 2 Vet. App. at 495 
(lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
appellant clearly believes that the veteran's PTSD led to 
hypertension and the stroke which caused his death, there is 
no competent medical evidence of record which supports her 
claim and she has not identified any manifestations or 
symptoms from his PTSD upon which such a finding could be 
based. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the veteran's death is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


